Quayle Action
1.	The present application is being examined under the pre-AIA  first to invent provisions. This office action is in response to the papers filed on 5/21/21.

Priority Accepted
2.	The arguments regarding co-pendency between the instant application and the prior applications and the subject matter claimed is supported in the prior filed parent applications as articulated in the remarks filed 5/21/21 are persuasive (Remarks, pgs. 7-8). The examiner acknowledges that the priority claim is proper.
3.    The instant application is a continuation of 15/944,365, filed 04/03/2018, now U.S. Patent 10,597,713, which is a continuation of 14/234,698, filed 04/25/2014,now U.S. Patent 9,957,560, which is a national stage entry of PCT/GB2012/051786, International Filing Date: 07/25/2012, claims priority from provisional application 61511436, filed 07/25/2011.

Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on 5/21/21 was filed after the mailing date of the Non-final rejection on 1/21/21.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
	It is in the examiner’s opinion the arts of the record including the ones cited in the IDS taken alone or in combination do not specifically teach the combination of steps of instant amended claim 36.
Drawings-Accepted
5.	The replacement drawing for figure 8 was received on 5/21/21.  The drawing is accepted. The drawings filed on 2/05/20 for figures 1-7 and 9-28 are also accepted.
	The previous objection to the drawings has been withdrawn

Specification Objection withdrawn
6.	The previous objection to the specification has been withdrawn in view of identifying the nucleic acid sequence present in figure 8 by SEQ ID NO in said figure.
	The nucleic acid sequence submitted on 5/21/21 has been accepted by the office on 5/24/21. The specification is nucleic acid sequence compliant.

Abstract- Objection is maintained
7.	The previous objection to the abstract has been maintained because applicant has not submitted abstract on a separate sheet. Per MPEP 608.01(b) section C, “The abstract must commence on a separate sheet, preferably following the claims, under the heading "Abstract" or "Abstract of the Disclosure." The sheet or sheets presenting the abstract may not include other parts of the application or other material”.

Withdrawn Rejections and Response to the Remarks 
8.	The previous new mater rejection of claims 36-45 under 35 USC 112 first paragraph has been withdrawn in view of identifying the support for the claimed subject matter in the instant specification (Remarks, pg. 10-12).



Quayle Action
10.	This application is in condition for allowance except for the following formal matters: 
As discussed above in section 7, applicant has not submitted abstract on a separate sheet. Per MPEP 608.01(b) section C, “The abstract must commence on a separate sheet, preferably following the claims, under the heading "Abstract" or "Abstract of the Disclosure." The sheet or sheets presenting the abstract may not include other parts of the application or other material”.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Conclusion
11.	Claims 36-45 are allowed pending providing abstract on a separate sheet rather than including the abstract in the remarks section.
TWO (2) MONTHS from the mailing date of this letter.
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NARAYAN BHAT Ph. D. whose telephone number is (571)272-5540. The examiner can normally be reached on MON-THURS 8.00 am -6.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712720731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the 

/NARAYAN K BHAT/Primary Examiner, Art Unit 1634